Title: To George Washington from Colonel Daniel Morgan, 25 June 1778
From: Morgan, Daniel
To: Washington, George


                    
                        sir
                        Allen Town [N.J.] 25th [1778] 11 oClock
                    
                    I proceed from Crosswick to this place, whare I fell in with the enemies rear—we exchangd a few shot—no harm done—thay drew up on one side of the Creek and we on the other—I sent some parties to scarmish with them when the[y] emmediatly made off—took the Right hand road toward shrewsberry—I moved my whole party after them about A mile, and then filed of[f] to thair right, I intend to gain thair right this evening if possible I am afraid I shant be able to do them much damage, thay encamp in a body so compact that it is empossible to get any advantage of them—except we ware able to beat thair rear gard which is pretty strong.
                    I am refreshing the men—intend to March in three hours—I have had six deserters since last evening we took one prisoner. I have the honor to [be] your obedient servt
                    
                        Danl Morgan
                    
                    
                        N.B. I think a strong party in th⟨e⟩ rear would be of service—Colo. jackson is at Crosswick bridg I have wrote to him to advance on.
                    
                